DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the device in the reply filed on 6/7/2022 is acknowledged.
Claims 14-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/7/2022.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elements of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites a first wavelength conversion layer containing a phosphor this insinuates that the there is a phosphor in the layer.
Claim 12 recites wherein the first wavelength conversion layer is made of a ceramic.
However in this embodiment to the best the examiners knowledge the conversion layer of a ceramics is not a conversion layer containing a separate phosphor as required by claim 1. Mueller-Mach (6630391) describes a substrate that is a single crystal phosphor (YAG ceramic). In this Mueller-Mach used the YAG:Ce layer as the phosphor. Applicant does not have support for a wavelength conversion being a ceramic with an additional phosphor therein. Applicant has not shown embedding additional phosphor in a phosphor ceramic layer(sic ceramic layer) or explained the relationship between the phosphor and the ceramic material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morioka (JP 2004071357 cited in ids on 4/1/2020) in view of  Kim (8084934).
a.	As to claims 1-2 Morioka teaches A wavelength conversion member comprising: a first wavelength conversion layer containing a phosphor (13); and a second wavelength conversion layer formed on a surface of the first wavelength conversion layer and containing phosphor nanoparticles (14 or 15). Morioka further teaches and a light source capable of irradiating the wavelength conversion member with excitation light.
Applicant uses the phrase phosphor vs phosphor nanoparticles. Phosphor nanoparticles are phosphors thus 6a is a phosphor. However the disclosure presents phosphor is the context of large diameter particles. Specifically claim 2 cites the phosphor as particle with a diameter of 1 micron or more .
Morioka does not teach large diameter phosphors of a diameter of 1 micron or greater
Kim teaches it was known to mix conventional phosphors (phosphors with diameters of 1 micron or greater) with quantum dot/nanoparticle phosphors. Further conventional phosphors are cheaper to produce. Further still applicant has shown no unexpected results for requiring the first phosphor to be 1 micron or greater in diameter.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to replace 5a with a conventional phosphor with a diameter of 1 micron or greater.
One would have been so motivated to decrease cost while substantially maintaining excellent color properties while reducing the cost to manufacture.
b.	As to claim 3, Morioka does not explicitly teach wherein the phosphor nanoparticles have an average particle diameter of 10 to 400 nm.
However nanoparticle phosphors were known and used with an average diameter of 10 to 400 nm.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide the nanoparticle phosphor with a average diameter of 10 to 400 nm to provide a cost benefit for using conventional phosphors.
c.	As to claim 4 Morioka does not explicitly teach wherein a concentration of the phosphor nanoparticles in the second wavelength conversion layer is 5 to 40% by mass.
However, such concentrations were known and applicant has not shown any unexpected results for the concentration.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide wherein a concentration of the phosphor nanoparticles in the second wavelength conversion layer is 5 to 40% by mass, to optimize the overall color as well as the amount of light converted since the percentage will define how frequently the light emitted from the lower areas is converted.
d.	As to claim 5 and 6 Morioka does not explicitly teach wherein the second wavelength conversion layer 34has a thickness of 0.01 to 1 mm and wherein the second wavelength conversion layer has a thickness equal to or larger than a thickness of the first wavelength conversion layer.
However applicant shows no unexpected results for the thickness,
Further equal thickness phosphor layer are known and thicknesses of 0.1 to 1mm were known.
Thus it would have been obvious to one of ordinary in the art to provide the phosphor layer with equal thickness each at a thickness of 0.1 to 1mm to optimize the conversion ability of the layers.
c.	As to claims 7-11 Morioka does not teach wherein the first and second wavelength conversion layer comprises a matrix made of an inorganic material and the phosphor nanoparticles dispersed in the matrix specifically glass.
However optical glass binders were known and conventionally used at the time of filing for good optical properties and heat stability.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide the matrix of the first and second conversion layer as a glass.
One would have been so motivated to provide good optical properties and excellent thermal properties for the device.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morioka in view of Kim as applied to claim 1 above, and further in view of Mueller-Mach (6630691).
Morioka does not teach a ceramic layer for the first conversion layer and phosphor.
However Mueller-Mach teach forming a YAG:Ce as opposed to a phosphor containing layer.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing replace the first conversion layer with a single crystal YAG:Ce (a ceramic layer). 
One would have been so motivated to improve conversion of the first layer.
Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896